             Case 1:19-cv-02171 Document 1 Filed 07/23/19 Page 1 of 7



                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF COLUMBIA

                                   CASE NO.: 1:19-cv-02171

 APL MICROSCOPIC, LLC,

                Plaintiff,

 v.

 SUSAN B. ANTHONY LIST, INC. dba
 CHARLOTTE LOZIER INSTITUTE,

                Defendant.


                    COMPLAINT FOR COPYRIGHT INFRINGEMENT
                         (INJUNCTIVE RELIEF DEMANDED)

       Plaintiff APL MICROSCOPIC, LLC by and through its undersigned counsel, brings this

Complaint against Defendant SUSAN B. ANTHONY LIST, INC. dba CHARLOTTE LOZIER

INSTITUTE for damages and injunctive relief, and in support thereof states as follows:

                                SUMMARY OF THE ACTION

       1.     Plaintiff APL MICROSCOPIC, LLC (“APL”), brings this action for violations of

exclusive rights under the Copyright Act, 17 U.S.C. § 106, to copy and distribute APL’s original

copyrighted works of authorship.

       2.     APL’s principal, Andrew Paul Leonard (“Leonard”), is an experienced

professional photographer who makes a living from photography. Leonard is a highly skilled

and experienced creator of microscopic photography. Currently, Leonard’s “cameras” include

field emission scanning electron microscopes, and the recently discovered Carl Zeiss SMT,

Orion Helium ion-beam scanner. Using a scientist’s tool and “eye” to capture the splendor of a

miniscule world beyond the normal range of human vision, Leonard has documented cells and



                                           SRIPLAW
                       21301 POWERLINE ROAD, SUITE 100, BOCA RATON, FL 33433
             Case 1:19-cv-02171 Document 1 Filed 07/23/19 Page 2 of 7



cellular bodies with high contrast experimental imagery and special optical effects to illustrate an

infinitesimally small stage where color and light come together to create a commercial product

unlike any available in the commercial photography market today.

       3.      Leonard’s images, which are assigned to APL, are highly desirable, particularly in

the medical, pharmaceutical, and biological research industries. APL licenses its copyrighted

works, such as the one in this case, to educational publishers, health care companies, and other

medical institutions and businesses for use in connection with the study of biology and related

fields. Leonard’s images are often licensed by APL for use in pharmaceutical advertising.

       4.      APL’s images are in high demand. Leonard’s micrography of a bone marrow

stem cell was featured on the cover of Time magazine’s August 7, 2006 issue. Also that year,

Leonard's image of a human embryonic stem cell was featured in Time Magazine as one of "Best

Photos” of 2006.

       5.      APL’s images are unique and scarce. Leonard is one of only a very few

photographers who are capable of producing quality images of cells. Few if any photographers

besides Leonard have successfully captured a quality image of a bone marrow stem cell.

       6.      The SUSAN B. ANTHONY LIST, INC. dba CHARLOTTE LOZIER

INSTITUTE (“CLI”) is non-profit Political Action Committee and lobbying organization, that

operates a research division under the name Charlotte Lozier Institute.

       7.      APL alleges that CLI copied APL’s copyrighted Work from the internet in order

to advertise, market and promote its business activities. CLI committed the violations alleged in

connection with CLI’s business for purposes of advertising and promoting sales to the public in

the course and scope of CLI’s business.




                                                2
                                            SRIPLAW
                       21301 POWERLINE ROAD, SUITE 100, BOCA RATON, FL 33433
              Case 1:19-cv-02171 Document 1 Filed 07/23/19 Page 3 of 7



                                   JURISDICTION AND VENUE

        8.      This is an action arising under the Copyright Act, 17 U.S.C. § 501.

        9.      This Court has subject matter jurisdiction over these claims pursuant to 28 U.S.C.

§§ 1331, 1338(a).

        10.     Defendant is subject to personal jurisdiction in District of Columbia.

        11.     Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) and 1400(a)

because the events giving rise to the claims occurred in this district, Defendant engaged in

infringement in this district, Defendant resides in this district, and Defendant is subject to

personal jurisdiction in this district.

                                           DEFENDANT

        12.     Susan B. Anthony List, Inc.dba Charlotte Lozier Institute is a Virginia corporation

with its principal place of business at 1200 New Hampshire Avenue, NW, Suite 750,

Washington, DC 20036, and can be served by serving its Registered Agent, Alan P. Dye, located

at 1747 Pennsylvania Ave., NW, No.1000, Washington, DC 20006.

                            THE COPYRIGHTED WORK AT ISSUE

        13.     In 1996, APL created a photograph entitled “Scanning electron Microscopy of

Human Bone Marrow Stem Cells Image 4” which is shown below and referred to herein as the

“Work”.




                                                 3
                                             SRIPLAW
                        21301 POWERLINE ROAD, SUITE 100, BOCA RATON, FL 33433
              Case 1:19-cv-02171 Document 1 Filed 07/23/19 Page 4 of 7




        14.    APL registered the Work with the Register of Copyrights on December 20, 2007

and was assigned the registration number VA 1-426-177. The Certificate of Registration is

attached hereto as Exhibit 1.

        15.    At all relevant times APL was the owner of the copyrighted Work at issue in this

case.

                                INFRINGEMENT BY DEFENDANT

        16.    CLI has never been licensed to use the Work at issue in this action for any

purpose.

        17.    On a date after the Work at issue in this action was created, but prior to the filing

of this action, CLI copied the Work.

        18.    CLI copied APL’s copyrighted Work without APL’s permission.




                                                4
                                            SRIPLAW
                       21301 POWERLINE ROAD, SUITE 100, BOCA RATON, FL 33433
              Case 1:19-cv-02171 Document 1 Filed 07/23/19 Page 5 of 7



        19.     After CLI copied the Work, it made further copies and distributed the Work on

the internet to promote the sale of goods and services as part of its self-promotion and

fundraising activities.

        20.     CLI copied and distributed APL’s copyrighted Work in connection with CLI’s

business for purposes of advertising and promoting CLI’s activities, and in the course and scope

of advertising its services.

        21.     APL’s Works are protected by copyright but are not otherwise confidential,

proprietary, or trade secrets.

        22.     CLI committed copyright infringement of the Work as evidenced by the

documents attached hereto as Exhibit 2.

        23.     APL never gave CLI permission or authority to copy, distribute or display the

Work at issue in this case.

        24.     APL notified CLI of the allegations set forth herein on April 18, 2018, and again

on June 28, 2018. To date, CLI has failed to respond to Plaintiff’s Notice. Copies of the April

18, 2018 Notice to CLI and the June 28, 2018 follow-up are attached hereto as Exhibit 3.

                                         COUNT I
                                  COPYRIGHT INFRINGEMENT

        25.     Plaintiff incorporates the allegations of paragraphs 1 through 24 of this Complaint

as if fully set forth herein.

        26.     APL owns a valid copyright in the Work at issue in this case.

        27.     APL registered the Work at issue in this case with the Register of Copyrights

pursuant to 17 U.S.C. § 411(a).

        28.      CLI copied, displayed, and distributed the Work at issue in this case and made

derivatives of the Work without APL’s authorization in violation of 17 U.S.C. § 501.

                                                  5
                                              SRIPLAW
                          21301 POWERLINE ROAD, SUITE 100, BOCA RATON, FL 33433
                Case 1:19-cv-02171 Document 1 Filed 07/23/19 Page 6 of 7



          29.    CLI performed the acts alleged in the course and scope of its business activities.

          30.    APL has been damaged.

          31.    The harm caused to APL has been irreparable.

          WHEREFORE, the Plaintiff prays for judgment against the Defendant CLI that:

          a.     Defendant and its officers, agents, servants, employees, affiliated entities, and all

of those in active concert with them, be preliminarily and permanently enjoined from committing

the acts alleged herein in violation of 17 U.S.C. § 501;

          b.     Defendant be required to pay Plaintiff its actual damages and Defendant’s profits

attributable to the infringement, or, at Plaintiff’s election, statutory damages, as provided in 17

U.S.C. § 504;

          c.     Plaintiff be awarded its attorneys’ fees and costs of suit under the applicable statutes

sued upon;

          d.     Defendant be required to account for all profits, income, receipts, or other benefits

derived by Defendant as a result of its unlawful conduct;

          e.     Plaintiff be awarded prejudgment interest; and

          f.     Plaintiff be awarded such other and further relief as the Court deems just and

proper.

                                           JURY DEMAND

          Plaintiff hereby demands a trial by jury of all issues so triable.

DATED: July 23, 2019                             Respectfully submitted,


                                                 /s/ Joel B. Rothman
                                                 JOEL B. ROTHMAN
                                                 Florida Bar No.: 98220
                                                 joel.rothman@sriplaw.com


                                                   6
                                               SRIPLAW
                          21301 POWERLINE ROAD, SUITE 100, BOCA RATON, FL 33433
Case 1:19-cv-02171 Document 1 Filed 07/23/19 Page 7 of 7



                             JOSEPH A. DUNNE
                             New York Bar No. 4831277
                             joseph.dunne@sriplaw.com

                             SRIPLAW
                             21310 Powerline Road
                             Suite 100
                             Boca Raton, FL 33433
                             561.404.4350 – Telephone
                             561.404.4353 – Facsimile

                             Attorneys for Plaintiff APL Microscopic, LLC




                               7
                           SRIPLAW
       21301 POWERLINE ROAD, SUITE 100, BOCA RATON, FL 33433
